Fowler, J.
The nature of the case is stated in the opening sentence of the preceding statement of facts.
The opinions of this court in Angelo v. Railroad Comm. 194 Wis. 543, 217 N. W. 570, and Bixby v. Parish, 148 Wis. 421, 134 N. W. 838, leave no doubt that by the law of this state non-meandered and meandered lakes are on the same footing as public waters, and that the title to the bed of every lake that is navigable is in the state. From this it follows that no one may erect a barrier in navigable waters that interferes with such navigation as they are capable of, and injunction lies to enjoin its continuance. Attorney General ex rel. Becker v. Bay Boom W. R. & F. Co. 172 Wis. 363, 375, 178 N. W. 569. It is also the law of this state that no one may prevent the use of navigable waters by the public for fishing. Ne-pee-nauk Club v. Wilson, 96 Wis. 290, 71 N. W. 661; Diana Shooting Club v. Husting, 156 Wis. 261, 145 N. W. 816.
The only question left for consideration is whether the finding of fact by the trial court that the lakes involved are navigable is sustained by the evidence. The facts as to navigability detailed in the statement preceding the opinion are quite similar to those that were held to render waters navigable in the Ne-pee-nauk Club Case, supra. The only navigation there existing (see page 291) was by “small craft, like canoes or hunting skiffs, propelled by paddles or push poles.” And a lake is navigable that is a “shallow, muddy lake or marsh,” if boats may be used thereon. Attorney General ex rel. Becker v. Bay Boom W. R. & F. Co., *418supra. So are any natural waters navigable that are usable for rowing or canoeing, and as such are open to the public for fishing or hunting. Nekoosa-Edwards Paper Co. v. Railroad Comm. 201 Wis. 40, 228 N. W. 144, 229 N. W. 631.
Much has been said upon the questions involved herein in the opinions in the cases above cited, and in the opinions of this court in the cases cited therein. There is no need to repeat what has been there said, and there is no need to say more. We are of opinion that the evidence supports the finding of navigability made by the trial judge.
By the Court. — The judgment of the municipal court is affirmed.